DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “A gypsum board comprising a gypsum layer comprising a reaction product of a gypsum slurry having a composition comprising calcined gypsum; water; and aqueous foam; and a first thickening agent comprising a polyacrylamide.” The claim is indefinite because the claim does not specify what the gypsum slurry is reacted with, and the claim does not state how the recited board is formed. The claim recites that the gypsum layer comprises a reaction product of the slurry.  The claim does not make clear as to what the gypsum slurry is reacted with. The claim recites that the gypsum layer is the reaction product of a gypsum slurry. The question arises, the reaction product of the gypsum slurry with what? Furthermore, the scope of “having a composition” is unclear, especially considering the claims are to a gypsum board product, and the requirements of the amounts of materials are for a composition for a slurry, the slurry of which is used to produce a layer, the layer of which is used to produce the board. It is therefore unclear how the amounts of materials recited for the slurry will be affected by any reaction (the reaction of which is not set forth in the claims) to form the final gypsum board product, which is the subject of the claimed invention. Therefore, claims 36 and all claims dependent thereon (claims 37-55) are indefinite. 
Claim 39 recites “The gypsum board of claim 37, wherein the copolymer is present in the gypsum slurry in an amount of from 0.005 to 0.05 lbs/msf.” Claim 50 recites “The gypsum board of claim 45, wherein the coalescing agent in present in an amount of from about 0.02 to 1.0 lbs per 1000 square feet of the gypsum board.” Claim 53 recites “wherein the calcined gypsum is present in an amount of from 548 to 1180 lbs/msf.” Claim 54 recites “wherein the calcined gypsum is present in an amount of from 1785 to 2040 lbs/msf.” 
The claims are indefinite because claim 36 is to a gypsum board. The board comprises a layer which comprises the reaction product of a slurry “having a composition” comprising each of calcined gypsum; water; and aqueous foam; and a first thickening agent comprising a polyacrylamide. Claim 39 recites an amount of copolymer in a slurry which is reacted to form a layer of the recited gypsum board. It is unclear how much copolymer will be present when a reaction product is formed from a slurry having the recited amount of copolymer. In other words, it is unclear how much copolymer is present in the final gypsum board product, and it is unclear how the amount of copolymer in the slurry which is reacted to form a layer will affect the amount of copolymer in the final board product. Claims 53-54 do no recite with what the recited amount is in relation. The amount could be with regards to the slurry, the reacted product, the layer, or the board. Because claims 53-54 do not specify to what the recite amount is in relation, the claims are indefinite. 
None of claims 39, 50, 53, or 54 recite a thickness with regards to the amounts recited in lbs/msf. The lack of thickness renders these claims indefinite for the reasons discussed below. 
It will be noted that the units “msf” are thousand square feet of gypsum board, a solid product, and yet claim 39 recites that the amount of copolymer in the slurry (a liquid) is 0.005 to 0.05 lbs/msf.  While “per 1,000 feet of gypsum board" (msf) may be a term of art, it is noted that this term of art must be presented in terms of a thickness of a board which the slurry is used to produce. Given that 1) the slurry does not have a thickness and 2) the measurement is not represented in terms of the thickness of said board, claims 39, 50, and 53-54 are unclear and indefinite. 
The issue is that the units themselves require a specific thickness by virtue of what the units are. This is evidenced by the instant specification. Particularly, see paragraph [0026], which states:

The amount of calcined gypsum that is present in the slurry will depend in the desired thickness…
As understood in the art, the amounts of calcined gypsum given in msf can be applied to and adjusted for various thicknesses of the gypsum layer formed from the slurry. 

The specification further states

For example, when a ½ inch thick board is desired, the slurry will typically contain calcined gypsym in an amount of from between about 337 to about 1180 lbs/msf.

For example, for a 5/8 inch thick board, the weight of stucco is from about 1785 lbs/msf to about 2040 lbs/msf.

What this means is that the thickness of the board determines the amount in lbs/msf, with mutually exclusive amounts being present for the varying thicknesses. A thickness must be present for the recited amount in lbs/msf, as evidenced by the instant specification. The specific amount recited in the claims must be in connection with a thickness. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because a thickness is not recited in the claim, and a thickness is required for units of lbs/msf. 
Claim 48 recites “The gypsum board of claim 47, wherein the initial temperature is from about 18.0ºC to 37.0ºC and the peak temperature of the reaction product is from about 37.0ºC to about 70.0ºC during formation.” The claim is indefinite because it is unclear what is being referred to with the phrase “during formation.” The question arises, during formation of what? Additionally, claim 48 depends from claim 47 which recites that the initial and peak temperatures are of the gypsum slurry. However, claim 48 recites that the peak temperature is of the reaction product. Claims 47 and 48 ultimately depend from claim 36, which recites “A gypsum board comprising a gypsum layer comprising a reaction product of a gypsum slurry having a composition” comprising the recited components. It is therefore unclear as to what the peak temperature recited in claim 48 is referring. Claim 47 states the peak temperature is of the slurry. Claim 48 recites that the peak temperature is of the reaction product. Neither claim clarifies what the gypsum slurry is reacted with to form a reaction product and thus neither claim clarifies claim 36. 
Claim 55 recites “A method of forming the gypsum board of claim 36, the method comprising: combining calcined gypsum and water to form a slurry, initiating thickening of the gypsum slurry upon introduction of a first thickening agent comprising polyacrylamide to the slurry, and imparting a plurality of bubbles in the slurry by adding foam generated from a foaming agent.” The claim is indefinite because the method is of forming a gypsum board, and there is no actual step of forming a board. It is unclear how the slurry is made into a gypsum board when no step of forming said board is present in the recited method. Therefore, claim 55 is indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 53 recites “wherein the calcined gypsum in an amount of from 548 to 1180 lbs/msf.” Claim 54 recites “wherein the calcined gypsum is present in an amount of from 1785 to 2040 lbs/msf.” 
These ranges are only supported in the instant specification with regards to specific thicknesses. The range of 548 to 1180 lbs/msf only appears in paragraph 26 of the originally filed instant specification, which states:

For example, when a ½ inch thick board is desired, the slurry will typically contain calcined gypsym in an amount of from between about 337 to about 1180 lbs/msf, alternatively about 548 to about 970 lbs/msf…
For example, for a 5/8 inch thick board, the weight of stucco is from about 1785 lbs/msf to about 2040 lbs/msf.

What this means is that the particular amounts of calcined gypsum, such as those recited in the claims, are only supported when used in conjunction with the specifically disclosed thicknesses associated therewith. Because the instant claims do not specify the thickness with which the specific amount of calcined gypsum and cellulose ether are required to be used, the limitations constitute new matter. The ranges are only supported when used with the thicknesses associated therewith and disclosed at paragraph 26 of the instant specification. Therefore, claims 53 and 54 contain new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-40, 42-43, 45-52, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2009/0123727) and further in view of Sherr et al., “Plaster Compositions, Reduction in Water Absorption of Gypsum Plaster with Acrylic Polymers," I & EC Product Research and Development, Volume 8, No. 2, 2 June 1969, pages 193-196. 
Martin et al. teach compositions for gypsum wallboard comprising depositing a slurry including stucco, water on a facing material; adding an aqueous foam to the slurry thereby creating a plurality of foam cells (i.e. bubbles, see paragraph [0007] of Martin et al. ‘727) in the slurry; and adding an additive that coalesces the foam cells (paragraph [0016]). The additive that coalesces the foam cells is added in an amount of from about 0.15 pounds to about 0.5 pounds per 1,000 square feet of the slurry or about 0.18 pounds to about 0.35 pounds per 1,000 square feet of the slurry (paragraph [0017]). It is noted that paragraph [0023] of the instant specification states that the examples of the calcined gypsum of the instant invention include stucco and are described in US 8,016,961 to Martin et al., of which US 2009/0123727 is the published application. Thus, the stucco of Martin et al. '727 meets the limitation of “calcined gypsum" of the instant claims. It is additionally noted that the foam of Martin et al. is usually prepared by using foam water, a foaming solution (i.e. soap), and air in a mechanical foam generation device (see paragraph [0007] of Martin et al. '727).
As to instant claims 45-48, examples of coalescing agents for use in the instant invention include those disclosed in US 8,016,961 to Martin et al., of which US 2009/0123727 is the published application (see paragraph [0041]). The instant specification teaches that such coalescing agents are selected based on the temperature at which the coalescing agent beings to fall or precipitate out of solution (the "cloud point"). Because the instant specification specifically states that the coalescing agents described in US 8,016,961 to Martin et al., of which US 2009/0123727 is the published application, are embodiments of coalescing agents for use in the instant invention, the coalescing agents of Martin et al. will necessarily have the properties set forth in instant claims 45-48.  The burden is shifted to Applicant to provide factually supported objective evidence that the coalescing agents of Martin et al. '727 do not necessarily possess the properties recited in instant claims 45-48. 
The compositions of Martin et al. ‘727 further comprise gelled starch, which corresponds to the second thickening agent of the instant claims. See ¶10. The instant specification further teaches that the foaming agent comprises an aqueous solution of soaps/surfactants and may contain a solvent such as water. The samples of Martin et al. '727 comprise both soap and foam water in amounts of 0.03 to 0.12% by mass and 7.5% to 18.7% by mass, respectively, or 7.53% to 18.82% by mass of the total composition. This corresponds to the instantly claimed foam generated from a foaming agent which imparts a plurality of bubbles in the gypsum slurry. The coalescing agent is present in amounts ranging from 0 to about 0.074 mass% of the composition. This means that the ratio of the amount of foaming agent to the amount of coalescing agent in Martin et al. overlaps the ratio of foaming agent to coalescing agent recited in instant claims 51-52.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious, based on the teachings in Martin et al. ‘727, to use amounts of foaming agent and coalescing agent which meet the instant claim limitations of instant claims 51-52 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Martin et al. do not expressly recite that the slurry comprises a thickening agent comprising polyacrylamide, and specifically a copolymer of polyacrylamide with up to about 40% of acrylic acid.
However, Scherr et al. teach calcium sulfate (gypsum) plaster compositions comprising acrylamide-acrylic acid copolymers having a ratio of acrylamide to acrylic acid of 97/3 (See page 195, Table III) or alternatively, polyacrylamide homopolymers.  Acrylamide/acrylic acid copolymer having up to 40wt% acrylic acid are specific embodiments of thickening agents of the instant invention which are capable of initiating thickening of the gypsum slurry upon introduction to a slurry comprising calcined gypsum and water.  
It is noted that the amount of thickening agent recited in instant claim 15 corresponds to a weight percent of about 3 ppm (when 0.005 pounds are used per 1,000 square feet of gypsum slurry) to about 0.037wt% (when 0.5 pounds are used per 1,000 square feet of gypsum slurry). The amounts of acrylamide-acrylic acid copolymer with a weight ratio of acrylamide to acrylic acid of 97/3 of the gypsum compositions of Sherr et al. overlap the amount of polyacrylamide/acrylic acid copolymer thickener of instant claim 39. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious, based on the teachings of Sherr et al. to use an amount of acrylamide-acrylic acid copolymer which meets the instant claim limitations of instant claim 39 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Martin et al. and Sherr et al. relate to the field of calcium sulfate (gypsum) plaster compositions. It would have been obvious to one of ordinary skill in the art at the time the instant invention was produced to use acrylamide-acrylic acid copolymer with a weight ratio of acrylamide to acrylic acid of 97/3 in amounts of from 0.0002% to 2.0%, or to use polyacrylamide homopolymers, as taught in Sherr et al. in the invention of Martin et al. in order to produce a gypsum product with decreased fluidity and to increase water resistance of the gypsum composition and products produced therefrom. See page 194, second column, section under “Polyacrylamides” and page 195, first full paragraph of Sherr et al. 

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 2009/0123727) in view of Sherr et al., “Plaster Compositions, Reduction in Water Absorption of Gypsum Plaster with Acrylic Polymers," I & EC Product Research and Development, Volume 8, No. 2, 2 June 1969, pages 193-196 and further in view of Wang et al. (US 2009/0169864).
Martin in view of Sherr et al. teach the composition and method as applied in the rejection above, the rejection of which is incorporated herein by reference. Martin in view of Sherr do not expressly recite that the soap used in the foaming agent of the slurry used to produce the wallboard comprises an alkylsulfate in combination with the air and water. However, Martin et al. teaches that the foam includes a soap. Martin does not expressly describe from what the soap of the foaming agent is produced. 
However, Wang et al. teach gypsum boards produced from a gypsum slurry comprising a calcined gypsum and water. A foam is added to the gypsum slurry wherein the foam includes water, air, and a surfactant. See ¶7. The surfactant used in Wang et al. comprises an alkyl sulfate compound. See ¶8, ¶27, and ¶32. 
All of Wang, Martin, and Sherr relate to the field of plaster compositions. Wang and Martin disclose the use of gypsum slurries to produce gypsum board. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a surfactant including an alkyl sulfate compound such as those disclosed in Wang et al. in the foaming agent of Martin (in view of Sherr) in order to provide a lower surface tension which will produce smaller and more uniform bubbles. See ¶27. Additionally, using alkyl sulfate compounds such as those disclosed in Wang et al. in a slurry for producing gypsum board stabilizes the foam even in the presence of hard water. See ¶32. The use of alkyl sulfates such as those disclosed in Wang et al. in foaming water balances excessively large voids. See ¶32 of Wang et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-43 and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,221,719. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘719 recites a gypsum board comprising: a gypsum layer comprising the reaction product of a gypsum slurry having a composition comprising: calcined gypsum; water; a foam comprising foaming agent; and a first thickening agent comprising a polyacrylamide having molecular weight in a range from about 100,000 Daltons to about 1,000,000 Daltons (claim 14). US Patent ‘719 recites that the first thickening agent comprises a co-polymer of polyacrylamide with up to about 40% of acrylic acid (claim 15). US Patent ‘719 recites that the gypsum board further comprises a second thickening agent apart from the first thickening agent (claim 16). US Patent ‘719 recites that the gypsum board further comprises a coalescing agent (claim 17). 
US Patent ‘719 recites that the coalescing agent has a cloud point between an initial temperature of the slurry and a peak temperature of the slurry when the slurry is reacted (claim 18). US Patent ‘719 recites that the initial temperature is from about 18.0 to about 37.0ºC and the peak temperature of the reaction product is from about 37.0 to about 70.0ºC during formation. US Patent ‘719 recites that the coalescing agent is present in an amount of from about 0.02 to about 1.0 lbs per 1000 square feet for 1/2 inch gypsum board (claim 20). US Patent ‘719 recites that the foaming agent and the coalescing agent are present in a weight ratio of from about 10:0.05 to about 5:1.5 (claim 21). US Patent ‘719 recites that the second thickening agent comprises pre-gelled starch (claim 13). US Patent ‘719 recites that polyacrylamide is a homopolymer (claim 2). 
This is an anticipatory type Obvious Double Patenting rejection.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,221,719 and further in view of Wang et al. (US 2009/0169864). US Patent ‘719 is as described in this action above, the discussion of which is incorporated herein by reference. US Patent ‘719 does not expressly claim that the foaming agent comprises an alkyl sulfate compound, water, and air. 
However, Wang et al. teach gypsum boards produced from a gypsum slurry comprising a calcined gypsum and water. A foam is added to the gypsum slurry wherein the foam includes water, air, and a surfactant. See ¶7. The surfactant used in Wang et al. comprises an alkyl sulfate compound. See ¶8, ¶27, and ¶32. 
US Patent ‘719 and Wang et al. relate to the field of gypsum slurries which are used to produce gypsum board. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a surfactant including an alkyl sulfate compound together with water and air as disclosed in Wang et al. in the foaming agent of US Patent ‘719 (in view of Sherr) in order to provide a lower surface tension which will produce smaller and more uniform bubbles. See ¶27. Additionally, using alkyl sulfate compounds such as those disclosed in Wang et al. in a slurry for producing gypsum board stabilizes the foam even in the presence of hard water. See ¶32. The use of alkyl sulfates such as those disclosed in Wang et al. in foaming water balances excessively large voids. See ¶32 of Wang et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766